United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-187
Issued: March 9, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 31, 2014 appellant filed a timely appeal from an October 6, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish a right inguinal hernia
in the performance of duty causally related to factors of his federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the October 6, 2014 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant contends that he filed a Form CA-2 claim for an occupational
disease and OWCP erroneously denied his claim as a traumatic injury. He further contends that
the medical evidence he submitted was sufficient to establish causal relationship.
FACTUAL HISTORY
On July 30, 2014 appellant, then a 56-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that he sustained an inguinal hernia in his right lower abdomen due
to factors of his federal employment, including walking a route while carrying up to 35 pounds
in all types of weather, up and down stairs, and on all types of terrain. In a supporting narrative
statement, he alleged that the amount of mail he had to carry had increased over time and
reported that he “did have hernia surgery (on [his] left side) which was covered by workers’
compensation over 20 years ago” and had surgery again on the same left side in 2011.
In a July 25, 2014 report, Dr. Armen Arslanian, a Board-certified internist, diagnosed
right inguinal hernia and indicated that this diagnosis was confirmed by appellant’s surgeon. He
opined that appellant’s condition was “likely related to carrying mailbags at work.”
On July 28, 2014 Dr. Darius Ameri, a Board-certified general surgeon, indicated that
appellant was scheduled for major abdominal surgery on August 14, 2014.
In an August 29, 2014 letter, OWCP notified appellant of the deficiencies of his claim
and afforded him 30 days to submit additional evidence and respond to its inquiries.
Appellant submitted a September 23, 2014 statement reiterating that he sustained a left
hernia covered by workers’ compensation in 1989, another left hernia in 2011, and a right hernia
in 2014. He further indicated that he was 57 years old, worked 6 days per week, and the most
physical activity he had time for was mowing his lawn. Appellant also submitted a leave
analysis indicating the amount of overtime hours he worked for the period February 23, 2013
through August 22, 2014.
In a report dated September 16, 2014, Dr. Arslanian indicated that he had diagnosed a
new right inguinal hernia for the first time with pain and swelling on June 5, 2014. He stated
that appellant’s work schedule in 2013 consisted of an average of 64 hours per week and walking
with a mailbag weighing an average of 30 to 35 pounds. Dr. Arslanian stated that he could not
“say 100 percent what has caused [appellant’s] medical condition, but it seems clear that a job
with repetitive lifting (30-pound bag) could cause this and has the potential to aggravate the
problem.” He further indicated that he “cannot be absolutely sure that [appellant’s] job has
caused this medical condition but would say that his occupation as a letter carrier is related to the
developing of a recurrent hernia.”
On September 23, 2014 Dr. Ameri indicated that appellant was seen in the office on
July 1, 2014 with a right inguinal hernia. He stated that appellant was a letter carrier performing
daily strenuous work at the employing establishment and had a history of two recurrent left
inguinal hernias in the past. Dr. Ameri opined that appellant’s hernia repairs were related to his
work strenuous activities and his previous operations as well as his continuation of his current
lifting at work “could be the cause for his right inguinal hernia.”

2

By decision dated October 6, 2014, OWCP found that appellant had established that he
was a federal civilian employee who filed a timely claim, that the incident did occur, but denied
his claim on the basis that the medical evidence failed to establish a causal relationship between
his work activities as a letter carrier and his right inguinal hernia condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, and that an injury4 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. Rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on whether there
is a causal relationship between the employee’s diagnosed condition and the implicated
employment factors.7 The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.8
ANALYSIS
The Board finds that appellant did not meet his burden of proof to establish a claim that
federal employment factors caused or aggravated his right inguinal hernia condition. On appeal,
appellant contends that he filed a Form CA-2 for an occupational disease and OWCP erroneously
3

5 U.S.C. § 8101 et seq.

4

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
5

See J.C., Docket No. 09-1630 (issued April 14, 2010). See also Ellen L. Noble, 55 ECAB 530 (2004).

6

Id. See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

See D.N., Docket No. 10-1762 (issued May 10, 2011).

8

See D.E., Docket No. 07-27 (issued April 6, 2007). See also Victor J. Woodhams, 41 ECAB 345 (1989).

3

denied his claim for a traumatic injury. In its October 6, 2014 decision, OWCP denied
appellant’s claim on the basis that the medical evidence failed to establish a causal relationship
between his work activities as a letter carrier and his right inguinal hernia condition. While it
incorrectly stated that appellant filed a traumatic injury claim, this was harmless error as it
properly adjudicated his case as an occupational disease claim based on factors of his federal
employment. Appellant had filed an occupational disease claim (Form CA-2) and had submitted
a statement in which he identified the factors of employment that he believed caused the
conditions, including walking a route carrying up to 35 pounds in all types of weather, up and
down stairs, and on all types of terrain. The implicated factors occurred over more than one
workday or shift.9 The evidence of record indicates that appellant engages in repetitive carrying
and walking activities due to his federal employment duties. The occupational nature of his
claim is not disputed. On appeal appellant’s concern appeared to be with the fact that OWCP
referenced his injury as traumatic in denying his claim. However, this appears to be harmless
error. Regardless of the type of claim filed, once an incident or work factors are established, the
issue becomes medical in nature, whether the claimed condition was caused or aggravated by the
implicated federal employment activities. The claimant has the burden of establishing by the
weight of reliable, probative and substantial evidence that the condition for which compensation
is sought is causally related to a specific employment incident or to specific conditions of
employment.10 An award of compensation may not be based on appellant’s belief of causal
relationship.11 Neither the mere fact that a disease or condition manifests itself during a period
of employment, nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish a causal relationship.12 OWCP properly
treated the claim as an occupational disease claim, as filed.
However, in order to establish a claim that he sustained an employment-related injury, he
must also submit rationalized medical evidence which explains how his medical condition was
caused or aggravated by the implicated employment factors.13
In his reports, Dr. Arslanian diagnosed right inguinal hernia and opined that appellant’s
condition was “likely related to carrying mailbags at work.” He stated that appellant’s work
schedule in 2013 consisted of an average of 64 hours per week and walking with a mailbag
weighing an average of 30 to 35 pounds. Dr. Arslanian stated that he could not “say 100 percent
what has caused [appellant’s] medical condition, but it seems clear that a job with repetitive
lifting (30-pound bag) could cause this and has the potential to aggravate the problem.” He
further indicated that he “cannot be absolutely sure that [appellant’s] job has caused this medical
condition but would say that his occupation as a letter carrier is related to the developing of a
recurrent hernia.” Dr. Arslanian failed to directly address the issue of causal relationship as he
9

See supra note 4.

10

Katherine J. Friday, 47 ECAB 591, 594 (1996).

11

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

12

Florencio D. Flores, Docket No. 04-942 (issued July 12, 2004)

13

See A.C., Docket No. 08-1453 (issued November 18, 2008); Donald W. Wenzel, 56 ECAB 390 (2005);
Leslie C. Moore, 52 ECAB 132 (2000).

4

did not provide a rationalized medical opinion explaining how factors of appellant’s federal
employment, such as walking a route carrying up to 35 pounds in all types of weather, up and
down stairs, and on all types of terrain, caused or aggravated his condition. The Board has held
that the mere fact that appellant’s symptoms arise during a period of employment or produce
symptoms revelatory of an underlying condition does not establish a causal relationship between
his condition and his employment factors.14 Although Dr. Arslanian noted that appellant’s
condition occurred while he was at work and stated that “his occupation as a letter carrier is
related to the developing of a recurrent hernia,” such generalized statements do not establish
causal relationship because they are unsupported by adequate medical rationale explaining how
his physical activity at work actually caused or aggravated the diagnosed condition.15
In his reports, Dr. Ameri indicated that appellant was seen in the office on July 1, 2014
with a right inguinal hernia. He stated that appellant was a letter carrier performing daily
strenuous work at the employing establishment and had a history of two recurrent left inguinal
hernias in the past. Dr. Ameri opined that appellant’s hernia repairs were related to his work
strenuous activities and his previous operations as well as his continuation of his current lifting at
work “could be the cause for his right inguinal hernia.” The Board finds that Dr. Ameri’s
opinion is speculative and equivocal in nature as he concluded that work factors “could be” the
cause of the hernia.16 Moreover, Dr. Ameri failed to provide a rationalized opinion explaining
how factors of appellant’s federal employment, such as walking a route carrying up to 35 pounds
in all types of weather, up and down stairs, and on all types of terrain, caused or aggravated his
right inguinal hernia condition.17
In support of his claim, appellant submitted a leave analysis indicating the amount of
overtime hours he worked for the period February 23, 2013 through August 22, 2014. This
document does not constitute competent medical evidence as it does not contain rationale by a
physician relating appellant’s disability to his employment.
As appellant has not submitted any rationalized medical evidence to support his
allegation that he sustained an injury causally related to the indicated employment factors, he
failed to meet his burden of proof to establish a claim.
On appeal, appellant contends that the medical evidence he submitted was sufficient to
establish causal relationship. For the reasons stated above, the Board finds appellant’s
arguments are not substantiated.

14

See supra note 12; Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567,
570 (1979).
15

See K.W., Docket No. 10-98 (issued September 10, 2010).

16

Medical opinions that are speculative or equivocal in character are of little probative value. See Kathy A.
Kelley, 55 ECAB 206 (2004).
17

See also R.C., Docket No. 14-1964 (issued January 22, 2015).

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained a right inguinal hernia in the performance of duty causally related to factors of his
federal employment.
ORDER
IT IS HEREBY ORDERED THAT the October 6, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 9, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

